DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Preliminary amendment received on 06/04/2021 has been acknowledged. Claim(s) 1-28 have been cancelled and claim(s) 29-48 have been added. Claims 29-48 are now pending and have been considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second outer housing having an open bottom end and extending along the housing axis and having a larger diameter than the inner housing, the second outer housing having a plurality of locking lugs extending inward with the locking lugs located in columns to move axially along respective ones of the channels, the locking lugs spaced axially to respectively align between respective ones of the axial channels when either the first or second outer housing is rotated relative to the inner housing to adjust the relative positions of the inner and outer housings along the longitudinal housing axis, each first and second outer housing having top and bottom rotational interlocking devices on respective top and bottom ends of each housing and configured so the first interlocking device of the second housing may interlock with the second interlocking device of the first housing to interconnect the first and second housings along the longitudinal axis, with the cap releasably engaging the top interlocking device of the second housing” of claim 46 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 29-48, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 29, at line 22, the recitation “its” renders the claim indefinite because it is unclear as to what “its” is referring to.
As per claim 34, at line 11, the recitation “having open bottom”, renders the claim indefinite because it is unclear.
As per claim 35, at line 1, the recitation “further a removable cap” renders the claim indefinite because it is unclear.
As per claims 40-47, there are two instances of claim 40. Therefore, the dependencies of the claims are unclear and the scope of the claims is confused. The claims have been examined as best understood.
As per claim 47, at line 2, the recitation “an opposing side of the housing support as the first curved support” renders the claim indefinite because it is unclear.
As per claim 48, at line 1, the recitation “the cross-section ” renders the claim indefinite because it lacks antecedent basis.

Allowable Subject Matter
Claims 38 and 39 are rejected as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “the first curved support part further comprises a top stiffening flange extending upward along a top side of the first curved support part and extending from a toe end of the first curved support part to the housing and connecting to the bottom of the housing, the top stiffening flange having one of a first plurality of catches or a first plurality of latches and the second curved support part having the other of the first plurality of catches or the first plurality of latches to interlock the top stiffening flange and the second curved support part” would overcome the prior art rejection since no prior art of record, alone or in combination, teaches this configuration and such a modification would require modifying the modifier reference which would involve hindsight reconstruction. Claim 39 depends from claim 38 and is therefore rejected as well.
Claims 44 and 45 are rejected as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “a stiffening flange extending upward from the base and extending from the toe end to the heel end of the base and connecting to the bottom of the housing and the housing support, the first curved support being located on a first side of the stiffening flange; a second curved support located on a second side of the stiffening flange and having a second central axis and a third curved support part extending along that second central axis, the third curved support part having a first end connected to the base at the toe end of the base and having a second end connected to the bottom of the inner housing and in communication with an inside of the inner housing, the third curved support part having a cross-section in a plane orthogonal to the second central axis forming a portion of a tubular passage during use having a diameter larger than D” would overcome the prior art rejection since no prior art of record, alone or in combination, teaches this configuration and such a modification would require modifying the modifier reference which would involve hindsight reconstruction. Claim 45 depends from claim 44 and is therefore rejected as well.
Claim 46 is rejected as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “a second outer housing having an open bottom end and extending along the housing axis and having a larger diameter than the inner housing, the second outer housing having a plurality of locking lugs extending inward with the locking lugs located in columns to move axially along respective ones of the channels, the locking lugs spaced axially to respectively align between respective ones of the axial channels when either the first or second outer housing is rotated relative to the inner housing to adjust the relative positions of the inner and outer housings along the longitudinal housing axis, each first and second outer housing having top and bottom rotational interlocking devices on respective top and bottom ends of each housing and configured so the first interlocking device of the second housing may interlock with the second interlocking device of the first housing to interconnect the first and second housings along the longitudinal axis, with the cap releasably engaging the top interlocking device of the second housing” would overcome the prior art rejection since no prior art of record, alone or in combination, teaches such a configuration and further modifying the reference to includes the second outer housing as claimed would destroy the reference.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-37, 40-42, 47, and 48, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Patent No. 2019/0257082) with provisional application 62/609,215 filed 12/21/2017 in view of Gilmore (EP Patent No. 1,953,439 A2).
As per claim 29, Brown et al. teaches a bracket (figure 1) for holding at least one tube having a cross-sectional diameter D while being embedded in a concrete slab having a planned thickness T (it is understood that the bracket is capable of holding at least one tube having a cross-sectional diameter D while being embedded in a concrete slab having a planned thickness T), comprising: an inner cylindrical housing (60/36) extending along a longitudinal housing axis (figure 1), the inner housing having an open top (figure 1) and a generally closed bottom (at 36; figure 1) with at least one opening in the bottom (at 56) to receive the at least one tube during use (it is understood that the opening is capable of receiving the at least one tube during use), the inner housing having three axial channels (74; two of the channels are shown at the facing side of the figure and another two channels are shown partially at the upper end of the non-facing side of the figure; figure 15A), each axial channel being parallel to the housing axis (figure 15A); an outer housing (160) having an open bottom end and extending along the longitudinal housing axis (figures 15A-15C) and having a larger diameter than the inner housing to fit over the inner housing (figures 15A-15C), the outer housing having a plurality of locking lugs (164) extending inward (figure 15A) with the locking lugs located in columns to move axially along respective ones of the axial channels (paragraph 121), the locking lugs being spaced axially to respectively align between respective ones of the axial channels (although only two locking lugs 164 are shown in figure 15A, it is understood that there would be two additional ones on the non-facing side of figure 15A) when the outer housing is rotated relative to the inner housing to adjust the relative positions of the inner and outer housings along the longitudinal housing axis (paragraph 121).
Brown et al. fails to disclose a base having a toe end and a heel end with a plurality of feet extending downward from the base and ending in a horizontal plane; the inner housing located above and connected to the heel end of the base by a housing support, and a first curved support having a first curved central axis with a first curved support part extending along that first curved central axis and having a first end connected to the toe end of the base and a second end connected to the inner housing at the bottom of the inner housing, the first end being enlarged with respect to its inner diameter in comparison to the second end, the first end being configured to receive and engage one side of a length of the at least one tube during use.
Gilmore discloses a pipe assembly (abstract) having a base (bottom portion of 10; figure 1) (right-most end; figure 2) and a heel end (left-most end; figure 2) with a plurality of feet (horizontal flanges extending from the vertical base portion at 38) extending downward from the base and ending in a horizontal plane (figure 2); the inner housing located above and connected to the heel end of the base (figure 2; the inner housing of Brown et al. would be located above and connected to the heel end of the base of Gilmore) by a housing support (22), and a first curved support (10) having a first curved central axis (figure 4) with a first curved support part (10A) extending along that first curved central axis (figure 4) and having a first end connected to the toe end of the base (right-most end; figure 2) and a second end connected to the inner housing at the bottom of the inner housing (left-most end; figure 2), the first end being enlarged with respect to its inner diameter (at 34; figure 2) in comparison to the second end (at 22; figure 2), the first end being configured to receive and engage one side of a length of the at least one tube during use (it is understood that the first end is capable of being configured to receive and engage one side of a length of the at least one tube during use).
Therefore, from the teaching of Gilmore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sleeve assembly of Brown et al. to include a base having a toe end and a heel end with a plurality of feet extending downward from the base and ending in a horizontal plane; the inner housing located above and connected to the heel end of the base by a housing support, and a first curved support having a first curved central axis with a first curved support part extending along that first curved central axis and having a first end connected to the toe end of the base and a second end connected to the inner housing at the bottom of the inner housing, the first end being enlarged with respect to its inner diameter in comparison to the second end, the first end being configured to receive and engage one side of a length of the at least one tube during use, as taught by Gilmore, in order to further form a housing for a flexible pipe in the concrete deck to allow for optimal drainage attachments.
As per claim 30, Brown et al. as modified in view of Gilmore discloses the first end includes a catch (36; figure 4 of Gilmore) formed therein for engaging the at least one tube (it is understood that the catch is capable of engaging the at least one tube).
As per claim 31, Brown et al. as modified in view of Gilmore discloses the one side of the length of the at least one tube includes a latch (outer corrugation of the tube 32; figure 4 of Gilmore), the catch is sized and configured to engage the latch for engaging the tube with the first curved support (it is understood that the catch is capable of engaging the latch for engaging the tube with the first curved support).
As per claim 32, Brown et al. teaches two of the channels are spaced 90-degrees (figure 15B).
As per claim 33, Brown et al. teaches a removable cap (102) capable of covering the top of the inner housing (it is understood that the cap is capable of covering the top of the inner housing).
As per claim 34, Brown et al. teaches a bracket (figure 1) for holding at least one tube having a cross-sectional diameter D while being embedded in a concrete slab having a planned thickness T (it is understood that the bracket is capable of holding at least one tube having a cross-sectional diameter D while being embedded in a concrete slab having a planned thickness T), the bracket comprising: an inner cylindrical housing (60/36) extending along a longitudinal housing axis (figure 1), the inner housing having an open top (figure 1) and a generally closed bottom (at 36; figure 1) with at least one opening in the bottom (at 56) to receive the at least one tube during use (it is understood that the opening is capable of receiving the at least one tube during use), the inner housing having a plurality of axial channels (74; two of the channels are shown at the facing side of the figure and another two channels are shown partially at the upper end of the non-facing side of the figure; figure 15A), each axial channel being parallel to the housing axis (figure 15A); an outer housing (160) having an open bottom end and extending along the longitudinal housing axis (figures 15A-15C) and having a larger diameter than the inner housing to fit over the inner housing (figures 15A-15C), the outer housing having a plurality of locking lugs (164) extending inward (figure 15A) with the locking lugs located in columns to move axially along respective ones of the axial channels (paragraph 121), the locking lugs being spaced axially to respectively align between respective ones of the axial channels (although only two locking lugs 164 are shown in figure 15A, it is understood that there would be two additional ones on the non-facing side of figure 15A) when the outer housing is rotated relative to the inner housing to adjust the relative positions of the inner and outer housings along the longitudinal housing axis (paragraph 121).
Brown et al. fails to disclose a base having a toe end and a heel end with a plurality of feet extending downward from the base and ending in a horizontal plane; the inner housing located above and connected to the heel end of the base by a housing support, and a first curved support having a first curved central axis with a first curved support part extending along that first curved central axis and having a first end connected to the toe end of the base and a second end connected to the inner housing at the bottom of the inner housing, the first curved support part configured to receive and engage one side of a length of the at least one tube during use.
Gilmore discloses a pipe assembly (abstract) having a base (bottom portion of 10; figure 1) (right-most end; figure 2) and a heel end (left-most end; figure 2) with a plurality of feet (horizontal flanges extending from the vertical base portion at 38) extending downward from the base and ending in a horizontal plane (figure 2); the inner housing located above and connected to the heel end of the base (figure 2; the inner housing of Brown et al. would be located above and connected to the heel end of the base of Gilmore) by a housing support (22), and a first curved support (10) having a first curved central axis (figure 4) with a first curved support part (10A) extending along that first curved central axis (figure 4) and having a first end connected to the toe end of the base (right-most end; figure 2) and a second end connected to the inner housing at the bottom of the inner housing (left-most end; figure 2), the first end being enlarged with respect to its inner diameter (at 34; figure 2), the first curved support part configured to receive and engage one side of a length of the at least one tube during use (it is understood that the first curved support part is capable of being configured to receive and engage one side of a length of the at least one tube during use).
Therefore, from the teaching of Gilmore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sleeve assembly of Brown et al. to include a base having a toe end and a heel end with a plurality of feet extending downward from the base and ending in a horizontal plane; the inner housing located above and connected to the heel end of the base by a housing support, and a first curved support having a first curved central axis with a first curved support part extending along that first curved central axis and having a first end connected to the toe end of the base and a second end connected to the inner housing at the bottom of the inner housing, the first curved support part configured to receive and engage one side of a length of the at least one tube during use, as taught by Gilmore, in order to further form a housing for a flexible pipe in the concrete deck to allow for optimal drainage attachments.
As per claim 35, Brown et al. teaches a removable cap (102) capable of covering the top of the inner housing (it is understood that the cap is capable of covering the top of the inner housing), the removable cap being configured to releasably connect to a top end of the outer housing (it is understood that the cap is capable of being configured to releasably connect to a top end of the outer housing).
As per claim 36, Brown et al. as modified in view of Gilmore discloses the first curved support includes a second curved support part (10B) extending along the first central axis and having a cross-section in a plane orthogonal to the first central axis (figure 4 of Gilmore) and connected to the first curved support part to form a tubular passage in the first curved support (figure 1 of Gilmore) having a cross-section larger than D to receive the at least one tube during use (figure 2 of Gilmore).
As per claim 37, Brown et al. as modified in view of Gilmore discloses one of the first and second curved support parts has latches (protrusions on the inner edge of 10A [not labeled]; figure 4 of Gilmore) and the other of the first and second curved support parts has catches (grooves on the inner edge of 10B [not labeled]; figure 4 of Gilmore) to connect the first and second curved support parts together (it is understood that the protrusions and grooves would connect the first and second curved support parts together).
As per claim 40, Brown et al. as modified in view of Gilmore discloses a toe end of the second curved support part has one of a latch or catch (groove on the toe end of the inner edge of 10B [not labeled]; figure 4 of Gilmore) to releasably connect to the other of a catch (protrusions on the inner edge of 10A [not labeled]; figure 4 of Gilmore) or a latch on a connector of a protective tube (36) enclosing the tube having a diameter D during use of the bracket (figure 4 of Gilmore).
As per claim 41, Brown et al. as modified in view of Gilmore discloses the first curved support includes a second curved support part (10B) extending along the first central axis and having a cross-section in a plane orthogonal to the first central axis (figure 4 of Gilmore) and connected to the first curved support part to form a tubular passage (at 34) with a cross-section larger than D to receive the at least one tube during use (figure 1 of Gilmore).
As per claim 42, Brown et al. as modified in view of Gilmore discloses a central support extending (vertical base portion at 38) from a middle of the base downward and ending in the same plane as the feet (figure 1 of Gilmore).
As per claim 47, Brown et al. as modified in view of Gilmore discloses the base comprises a rear flange (vertical flange extending from rear two feet [not labeled]; figure 1 of Gilmore) located on an opposing side of the housing support as the first curved support, the rear flange having two feet (horizontal flanges at rear at 38 [not labeled]; figure 1 of Gilmore), each on an opposing side of the rear flange (figure 1 of Gilmore).
As per claim 48, Brown et al. as modified in view of Gilmore discloses the cross-section is circular and has a diameter greater than D (figure 2 of Gilmore).

Claim(s) 43, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Patent No. 2019/0257082) with provisional application 62/609,215 filed 12/21/2017 in view of Gilmore (EP Patent No. 1,953,439 A2) and further in view of Morgan (U.S. Patent No. 6,095,462).
As per claim 43, Brown et al. as modified in view of Gilmore fails to disclose the base has a generally rectangular shape when viewed from a bottom of the bracket, with a foot at each corner of the base, the base having an opening on each opposing side of the first curved support part and at the toe end of the base to allow entrainment by concrete during use, and wherein a bottom portion of the housing support comprises a triangular shaped plate.
Morgan discloses a hose holder (abstract) wherein the base has a generally rectangular shape when viewed from a bottom of the bracket (figure 1), with a foot at each corner of the base (in the combination, it is understood that the feet of Gilmore would be at each corner of the base of Morgan), the base having an opening (4) at the toe end of the base (figure 1) to allow entrainment by concrete during use (in the combination, it is understood that the opening would allow entrainment of concrete), and wherein a bottom portion of housing support comprises a triangular shaped plate (the claim limitation is met since the term “portion” within broadest reasonable interpretation can be any arbitrary shape on the surface of the housing support).
 Therefore, from the teaching of Morgan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified housing of the bracket assembly of Brown et al. such that the base has a generally rectangular shape when viewed from a bottom of the bracket, with a foot at each corner of the base, the base having an opening at the toe end of the base to allow entrainment by concrete during use, and wherein a bottom portion of housing support comprises a triangular shaped plate, as taught by Morgan, in order to provide additional stability to the housing assembly.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to brackets in concrete in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635